DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 23-27 and 31-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 16 of U.S. Patent No. 10,641,690 to Brovold. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 16-17, 23-27 and 31-33 of the instant application, applicant’s claim, system to perform a performance test on a material specimen when a load supplied to the system is applied to the material specimen by the system. the system comprising: a load head to receive a supplied load and apply the load to the material specimen, wherein the supplied load applies load line displacement to the load head; a first displacement transducer positioned to detect a position of a first portion of the load head and configured to transmit a corresponding position signal to a controller; a second displacement transducer positioned to detect a position of a second portion of the load head and configured to transmit a corresponding position signal to the controller: and a load cell to measure the load applied to the material specimen by the load head, wherein the load cell is configured to transmit a load signal to the controller, wherein the 
Brovold teaches a material testing apparatus, the apparatus comprising:  an actuator to drive a load head according to electronic control signals, wherein the load head supplies a load to a material specimen in a first dimension, wherein the actuator applies the force to the load head; a plurality of load line displacement (LLD) reference points that extend radially outward from the load head; a plurality of LLD measuring devices (corresponds to the respective first and second displacement transducers of the instant application) that correspond to the plurality of LLD reference points, each of the plurality of LLD measuring devices (i) being positioned to detect a position of a corresponding LLD reference point along the first dimension and (ii) being configured to transmit position signals to a controller; and a load cell to measure the load supplied to the material specimen by the load head, wherein the load cell is configured to transmit load signals to the controller, wherein the controller is programmed to perform a performance test on the material specimen using (i) a combination of the position signals from the plurality of LLD measuring devices and (ii) the load signal from the load cell, and wherein the controller determines and provides the control signals to the actuator so that a target rate of LLD is achieved during the performance test, and wherein the combination of position signals comprises an average of the position signals.
Although the scope of claims 16-17, 23-27 and 31-33 of the instant application and claims 1, 5, 8 and 16 of Brovold are very similar, the difference between the present claimed 
Limitations of claim 17 of the instant application correspond to limitations found in claims 1 and 5 of Brovold. 
Limitations of claim 23 of the instant application correspond to limitations found in claim 1 of Brovold.
Limitations of claim 24 of the instant application correspond to limitations found in claim 1 of Brovold.
Limitations of claim 25 of the instant application correspond to limitations found in claim 8 of Brovold.
Limitations of claim 26 of the instant application correspond to limitations found in claim 16 of Brovold.
Limitations of claim 27 of the instant application correspond to limitations found in claims 1 and 5 of Brovold.
Limitations of claim 31 of the instant application correspond to limitations found in claim 1 of Brovold.
Limitations of claim 32 of the instant application correspond to limitations found in claim 16 of Brovold.
Limitations of claim 33 of the instant application correspond to limitations found in claim 8 of Brovold.


Allowable Subject Matter
Claims 18-22 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the timely filing of a Terminal Disclaimer.
Claims 16 and 26 would be allowable if rewritten or amended to overcome the Double Patenting Rejection with the timely filing of a Terminal Disclaimer.
Claims 18-22 and 28-30 would be allowable if rewritten to overcome the Double Patenting Rejection with the timely filing of a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: 
Brovold US 8825423 discloses technology to verify the calibration of a materials testing system, such as a compact tension testing system. The calibration of a materials testing system can be verified based on the results generated from the materials testing system running one or more tests on a calibration specimen with one or more known characteristics. (Fig 1-11, Col 10 line 14 –Col 31 line 55)
However, Brovold fails to disclose the controller is programmed to perform a performance test on the material specimen using: a combination of the position signals from the first displacement transducer and the position signals from the second displacement transducer, the combination comprising an average of the position signals from the first displacement transducer and the position signals from the second displacement transducer; and the load signals from the load cell.
Tanimura et al US 6389876 (hereinafter “Tanimura”) discloses a material testing machine has a movable, load applying block and a fixed, load sensing block. The load sensing block has a body with sufficient volume and mass and a small sensing projection provided on the 
However, Tanimura fails to disclose the controller is programmed to perform a performance test on the material specimen using: a combination of the position signals from the first displacement transducer and the position signals from the second displacement transducer, the combination comprising an average of the position signals from the first displacement transducer and the position signals from the second displacement transducer; and the load signals from the load cell.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855